Case 2:17-cv-07639-SJO-KS Document 655 Filed 01/21/20 Page 1 of 5 Page ID #:29535



    1 Morgan Chu (SBN 70446)
      mchu@irell.com
    2 Alan J. Heinrich (SBN 212782)
      aheinrich@irell.com
    3 C. Maclain Wells (SBN 221609)
      mwells@irell.com
    4 Elizabeth C. Tuan (SBN 295020)
    5 etuan@irell.com
      IRELL & MANELLA LLP
    6 1800  Avenue of the Stars, Suite 900
      Los Angeles, California 90067-4276
    7 Telephone: (310) 277-1010
      Facsimile:    (310) 203-7199
    8
      Andrea W. Jeffries (SBN 183408)
    9 ajeffries@jonesday.com
      Luke J. Burton (SBN 301247)
   10 lburton@jonesday.com
   11 JONES    DAY
      555 South Flower Street, Fiftieth Floor
   12 Los  Angeles, CA 90071
      Telephone: (213) 489-3939
   13 Facsimile:    (213) 243-2539
   14 [List of counsel continues on next page]
   15 Attorneys for Plaintiffs
   16 JUNO THERAPEUTICS, INC., MEMORIAL
      SLOAN KETTERING CANCER CENTER,
   17 and SLOAN KETTERING INSTITUTE FOR
      CANCER RESEARCH
   18
                              UNITED STATES DISTRICT COURT
   19                       CENTRAL DISTRICT OF CALIFORNIA
   20                              WESTERN DIVISION
   21 JUNO THERAPEUTICS, INC., et al.,           Case No. 2:17-cv-07639-SJO-KSx
   22              Plaintiffs,                   PLAINTIFFS’ NOTICE OF
                                                 CONSOLIDATED POST-TRIAL
   23        v.                                  MOTION AND CONSOLIDATED
                                                 POST-TRIAL MOTION
   24 KITE PHARMA, INC.,
                                                 Hon. S. James Otero
   25          Defendant.                        Place: Courtroom 10C
   26
   27
   28 AND RELATED COUNTERCLAIMS
                                                          PLAINTIFFS’ NOTICE OF CONSOLIDATED POST-TRIAL
                                                           MOTION AND CONSOLIDATED POST-TRIAL MOTION
                                                                               Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 655 Filed 01/21/20 Page 2 of 5 Page ID #:29536



    1 Rebecca Carson (SBN 254105)
      rcarson@irell.com
    2 Ingrid M. H. Petersen (SBN 313927)
      ipetersen@irell.com
    3 IRELL & MANELLA LLP
      840 Newport Center Drive, Suite 400
    4 Newport Beach, CA 92660
    5 Telephone: (949) 760-0991
      Facsimile: (949) 760-5200
    6
      Christopher J. Harnett (Pro Hac Vice)
    7 charnett@jonesday.com
      Sarah A. Geers (Pro Hac Vice)
    8 sgeers@jonesday.com
      Kevin V. McCarthy (Pro Hac Vice)
    9 kmccarthy@jonesday.com
      JONES DAY
   10 250 Vesey Street
   11 New   York, NY 10281-1047
      Telephone: (212) 326-3939
   12 Facsimile: (212) 755-7306
   13 Jennifer L. Swize (Pro Hac Vice)
      jswize@jonesday.com
   14 JONES DAY
      51 Louisiana Avenue, N.W.
   15 Washington, DC 20001-2113
      Telephone: (202) 879-3939
   16 Facsimile: (202) 626-1700
   17 John M. Michalik (Pro Hac Vice)
   18 jmichalik@jonesday.com
      JONES DAY
   19 77 West Wacker Drive, Suite 3500
      Chicago, IL 60601-1692
   20 Telephone: (312) 782-3939
      Facsimile: (312) 782-8585
   21
      Attorneys for Plaintiffs
   22 JUNO THERAPEUTICS, INC., MEMORIAL
   23 SLOAN KETTERING CANCER CENTER,
      and SLOAN KETTERING INSTITUTE FOR
   24 CANCER RESEARCH
   25
   26
   27
   28
                                                       PLAINTIFFS’ NOTICE OF CONSOLIDATED POST-TRIAL
                                                        MOTION AND CONSOLIDATED POST-TRIAL MOTION
                                                                            Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 655 Filed 01/21/20 Page 3 of 5 Page ID #:29537



    1        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2        PLEASE TAKE NOTICE THAT, pursuant to the Court’s order of January
    3 7, 2020, see Dkt. No. 639, Plaintiffs will and hereby do move for post-trial relief under
    4 35 U.S.C. §§ 283 and 284. Specifically, Plaintiffs move for: (1) an award of damages
    5 through trial under § 284, as provided for by the jury’s verdict; (2) pre-judgment
    6 interest under § 284; (3) enhanced damages under § 284; and (4) ongoing royalties
    7 under § 283.
    8        This motion is based upon this Notice Of Consolidated Post-Trial Motion And
    9 Consolidated Post-Trial Motion; the accompanying Memorandum of Points and
   10 Authorities; the pleadings in this action; and any other arguments, evidence, and
   11 matters submitted to the Court. Pursuant to the Court’s direction, Plaintiffs are not
   12 calendaring this consolidated motion for a hearing. See Dkt. No. 639 at 5.
   13
        Dated: January 21, 2020            Respectfully submitted,
   14
   15                                      By: /s/ Andrea W. Jeffries
   16                                      Andrea W. Jeffries (SBN 183408)
                                           Luke J. Burton (SBN 301247)
   17                                      JONES DAY
                                           555 South Flower Street, Fiftieth Floor
   18                                      Los Angeles, CA 90071
                                           Telephone: (213) 489-3939
   19                                      Facsimile: (213) 243-2539
   20                                      Morgan Chu (SBN 70446)
                                           Alan J. Heinrich (SBN 212782)
   21                                      C. Maclain Wells (SBN 221609)
                                           Elizabeth C. Tuan (SBN 295020)
   22                                      IRELL & MANELLA LLP
                                           1800 Avenue of the Stars, Suite 900
   23                                      Los Angeles, California 90067-4276
                                           Telephone: (310) 277-1010
   24                                      Facsimile: (310) 203-7199
   25
   26
   27
   28
                                                              PLAINTIFFS’ NOTICE OF CONSOLIDATED POST-TRIAL
                                                               MOTION AND CONSOLIDATED POST-TRIAL MOTION
                                             -1-                                   Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 655 Filed 01/21/20 Page 4 of 5 Page ID #:29538



    1                                  Rebecca Carson (SBN 254105)
                                       Ingrid M. H. Petersen (SBN 313927)
    2                                  IRELL & MANELLA LLP
                                       840 Newport Center Drive, Suite 400
    3                                  Newport Beach, CA 92660
                                       Telephone: (949) 760-0991
    4                                  Facsimile: (949) 760-5200
    5                                  Christopher J. Harnett (Pro Hac Vice)
                                       Sarah A. Geers (Pro Hac Vice)
    6                                  Kevin V. McCarthy (Pro Hac Vice)
                                       JONES DAY
    7                                  250 Vesey Street
                                       New York, NY 10281-1047
    8                                  Telephone: (212) 326-3939
                                       Facsimile: (212) 755-7306
    9
                                       Jennifer L. Swize (Pro Hac Vice)
   10                                  JONES DAY
                                       51 Louisiana Avenue, N.W.
   11                                  Washington, DC 20001-2113
                                       Telephone: (202) 879-3939
   12                                  Facsimile: (202) 626-1700
   13                                  John M. Michalik (Pro Hac Vice)
                                       JONES DAY
   14                                  77 West Wacker Drive, Suite 3500
                                       Chicago, IL 60601-1692
   15                                  Telephone: (312) 782-3939
                                       Facsimile: (312) 782-8585
   16
                                       Attorneys for Plaintiffs
   17                                  Juno Therapeutics, Inc., Memorial Sloan
                                       Kettering Cancer Center, and Sloan Kettering
   18                                  Institute for Cancer Research
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                        PLAINTIFFS’ NOTICE OF CONSOLIDATED POST-TRIAL
                                                         MOTION AND CONSOLIDATED POST-TRIAL MOTION
                                         -2-                                 Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 655 Filed 01/21/20 Page 5 of 5 Page ID #:29539



    1                            CERTIFICATE OF SERVICE
    2        A copy of the foregoing document was electronically filed with the Court this
    3 21st day of January, 2020. Notice of this filing will be sent by operation of the
    4 Court’s electronic filing system. Parties may access this filing through the Court’s
    5 system.
    6                                                 /s/ Andrea W. Jeffries
                                                     Andrea W. Jeffries
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                             PLAINTIFFS’ NOTICE OF CONSOLIDATED POST-TRIAL
                                                              MOTION AND CONSOLIDATED POST-TRIAL MOTION
                                            -3-                                   Case No. 2:17-cv-07639-SJO-KSx
